     Case 1:20-cv-01209-DAD-EPG Document 32 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LOUIS ACOSTA,                                      No. 1:20-cv-01209-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   K. MCNEAL, et al.,
                                                        (Doc. Nos. 24, 26)
15                      Defendants.
16

17          Plaintiff Louis Acosta is a state prisoner appearing pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 11, 2021, plaintiff filed a motion for leave to amend his complaint, along with a

21   proposed amended complaint, seeking to add and restore certain defendants, to add additional

22   factual allegations, and to add a claim under the Americans with Disabilities Act (“ADA”). (Doc.

23   No. 24.) On June 17, 2021, the assigned magistrate judge issued findings and recommendations,

24   recommending that plaintiff’s motion for leave to amend his complaint be granted; that this action

25   proceed against defendants K. McNeal, R. Moore, H. Montoya, and N. Welch for alleged

26   deliberate indifference to plaintiff’s serious medical needs in violation of the Eighth Amendment

27   and proceed against defendant California Department of Corrections and Rehabilitation on

28   plaintiff’s ADA claim; but that all other claims be dismissed due to plaintiff’s failure to state a
                                                       1
     Case 1:20-cv-01209-DAD-EPG Document 32 Filed 08/17/21 Page 2 of 2


 1   cognizable claim upon which relief may be granted. (Doc. No. 26.) The pending findings and

 2   recommendations were served on plaintiff and contained notice that any objections thereto were

 3   to be filed within twenty-one (14) days from the date of service. (Id. at 12–13.) To date no

 4   objections have been filed, and the time in which to do so has since passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 6   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 7   and recommendations to be supported by the record and by proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on June 17, 2021, (Doc. No. 26), are

10                  adopted in full;

11          2.      Plaintiff’s motion for leave to amend (Doc. No. 24) is granted;

12          3.      The Clerk of the Court is directed to docket plaintiff’s proposed amended

13                  complaint (Doc. No. 24 at 4–23) as an amended complaint; to add defendant N.

14                  Welch to the docket; and to restore defendant California Department of

15                  Corrections and Rehabilitation to the docket;

16          4.      This case shall proceed against defendants K. McNeal, R. Moore, H. Montoya, and

17                  N. Welch for alleged deliberate indifference to plaintiff’s serious medical needs in

18                  violation of the Eighth Amendment and against defendant California Department

19                  of Corrections and Rehabilitation on plaintiff’s ADA claim;

20          5.      All other claims are dismissed due to plaintiff’s failure to state a cognizable claim
21                  upon which relief may be granted; and

22          6.      This action is referred back to the assigned magistrate judge for further

23                  proceedings.

24   IT IS SO ORDERED.
25
        Dated:     August 17, 2021
26                                                        UNITED STATES DISTRICT JUDGE

27

28
                                                      2
